ORDER REVOKING PROBATIONARY LICENSE TO PRACTICE LAW

On September 11, 2000, this Court issued an order directing the respondent, Scott R. Jones, to show cause why this Court should not revoke the probationary status of his license to practice law in this state based on the Commission’s Verified Petition to Revoke Suspension. The respondent has not responded to the show cause order.
Accordingly, we find that the respondent is in material breach of the probationary terms attaching to his license to practice law, pursuant to the provisions of this Court’s May 1, 2000, order. Matter of Jones, 727 N.E.2d 711 (Ind.2000). That order provided, in relevant part, that, should the respondent violate any terms of his probation, he would be suspended from the practice of law in this state for a period of not fewer than six (6) months, and that he would be required to petition for reinstatement in order to regain his license to practice law. Specifically, we now find that the respondent failed to abide by the conditions attaching to his probationary license to practice law as follow: he violated the terms of criminal probation imposed upon him by the Boone Superior Court No. II; he advised his compliance monitor, assigned under the terms of this Court’s order of attorney discipline, that he had been unable to comply with the terms of his probation, and has otherwise failed to comply with specific conditions of his probation. Pursuant to this Court’s May 1, 2000 order, we find further that the respondent’s probationary license to practice law in this state should now be revoked.
IT IS, THEREFORE, ORDERED that respondent Scott R. Jones’ probationary license to practice law in this state is hereby revoked, effective immediately. The respondent is hereby suspended from the practice of law in this state for a period of not fewer than six (6) months, with his reinstatement conditioned upon his successful petition before this Court.
The Clerk of this Court is directed to forward a copy of this Order to the respondent at his address as indicated on the Roll of Attorneys, to the Indiana Supreme Court Disciplinary Commission, and to all other entities pursuant to Ind. Admission *265and Discipline Rule 23(3)(d), governing suspension.
All Justices concur.